Name: Commission Regulation (EC) No 2086/94 of 19 August 1994 re-establishing the levying of customs duties on certain industrial products originating in Indonesia, Malaysia and China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  leather and textile industries;  tariff policy
 Date Published: nan

 No L 217/6 Official Journal of the European Communities 23 . 8 . 94 COMMISSION REGULATION (EC) No 2086/94 of 19 August 1994 re-establishing the levying of customs duties on certain industrial products originating in Indonesia, Malaysia and China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff preferences for 1991 in respect of certain industrial products originating in developing countries ('), extended for 1994 by Regulation (EC) No 3668/93 (2), and in particular Article 9 thereof, Whereas, pursuant to Articles 1 and 6 of Regulation (EEC) No 3831 /90, suspension of customs duties shall be accorded from 1 July to 31 December 1994 to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; Whereas, as provided for in Article 7 of that Regulation , as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of the products of the order Nos, CN codes and origins indicated in the table below, the individual ceiling is fixed at the levels indicated in that table ; whereas that ceiling was reached, on the date indicated below, by charges of imports into the Community of the products in question : Order No CN code Origin Ceiling(ECU) Date 10.0670 6403 Indonesia 2 205 000 27. 7 . 1994 10.1060 8527 Malaysia 2 315 500 27.7.1994 8528 China 2 315 500 27.7.1994 8529 Whereas, it is appropriate to re-establish the levying of customs duties for the products in question, HAS ADOPTED THIS REGULATION : Article 1 As from 26 August 1994, the levying of customs duties, suspended from 1 July to 31 December 1994, pursuant to Regulation (EEC) No 3831 /90, shall be re-established on imports into the Community of the products indicated in the table below : (') OJ No L 370, 31 . 12. 1990, p. 1 . 0 OJ No L 338, 31 . 12. 1993, p. 22. No L 217/723 . 8. 94 Official Journal of the European Communities Order No CN code Description Origin 10.0670 6403 Footwear with uppers of leather Indonesia 10.1060 8527 Reception apparatus for radio-telephony, Malaysia 8528 radio-telegraphy or radio-broadcasting, whether or not China 8529 combined in the same housing with recording or reproducing apparatus or a clock Television receivers (including video monitors and video projectors), whether or not combined in the same housing, with radio-broadcast receivers or sound or video recording or reproduction apparatus, excluding video recording or reproducing apparatus incorporating a video tuner and goods of subheadings 8528 10 14, 8528 10 16, 8528 10 18, 8528 10 22, 8528 10 28, 8528 10 52, 8528 10 54, 8528 10 56, 8528 10 58, 8528 10 62, 8528 10 66, 8528 10 72, 8528 10 76 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 August 1994. For the Commission Karel VAN MIERT Member of the Commission